
	

113 HR 2170 IH: Foreign Language Education Partnership Program Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2170
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Holt (for
			 himself, Mr. McDermott,
			 Mr. Polis,
			 Mr. Tierney,
			 Ms. Schakowsky,
			 Mr. McGovern, and
			 Mr. Price of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish a partnership program in foreign languages.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Language Education Partnership
			 Program Act.
		2.Partnership program in
			 foreign languages
			(a)In
			 generalSection 5494 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7259c) is amended to read as follows:
				
					5494.Partnership
				program in foreign languages
						(a)PurposesThe
				purposes of this section are—
							(1)to provide grants
				for developing and maintaining model programs of articulated foreign language
				learning from kindergarten through grade 12 that increase the number of
				students graduating from high school with an advanced level of proficiency in
				at least one foreign language; and
							(2)to widely
				disseminate information on the model programs that demonstrate success.
							(b)Program
				authorized
							(1)In
				generalFrom the amounts made available to carry out this section
				for a fiscal year, the Secretary shall make grants to eligible partnerships to
				develop and maintain, or to improve and expand, model programs that support
				articulated foreign language learning in kindergarten through grade 12.
							(2)Planning and
				developmentFor the first 2
				fiscal years that an eligible partnership receives funds under paragraph (1)
				for a model program on a less-commonly-taught foreign language (as determined
				by the Secretary), the Secretary may allow that partnership, based on
				demonstrated need, to use those funds for planning and development activities,
				including—
								(A)development of an
				articulated instructional curriculum for the less-commonly-taught foreign
				language to which the model program relates;
								(B)in-service and
				pre-service development of teachers, and development of curriculum and language
				assessments in the less-commonly-taught foreign language to which the model
				program relates; and
								(C)development of
				contextual programs and curriculum materials related to the
				less-commonly-taught foreign language to which the model program relates, as
				described in subsection (e).
								(c)Applications
							(1)In
				generalEach eligible partnership desiring a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require.
							(2)ContentsEach
				application shall—
								(A)identify each
				member of the partnership, provide contact information and letters of
				commitment for each such member, and describe the responsibilities of each such
				member, including—
									(i)identifying the
				member that will receive and manage the grant;
									(ii)specifying how
				each member will be involved in the planning, development, and implementation
				of the activities proposed under the grant;
									(iii)describing the
				resources to be provided by each member; and
									(iv)describing how each member will contribute
				to ensuring the continuity of student progress in proficiency from kindergarten
				through grade 12 in not less than 1 foreign language to which the program
				relates;
									(B)describe how an
				articulated curriculum for students to achieve an advanced level of proficiency
				by grade 12 in the foreign language will be developed and implemented;
								(C)identify target
				proficiency levels in the foreign language for students at critical benchmarks,
				and describe how progress toward those proficiency levels will be assessed at
				the benchmarks;
								(D)describe how the
				partnership will support and continue the program after the grant has expired,
				including how the partnership will seek support from other sources, such as
				State and local governments, foundations, and the private sector; and
								(E)describe what
				assessments will be used or, if assessments are not available, how assessments
				will be developed.
								(d)Use of
				fundsAn eligible partnership receiving a grant under this
				section—
							(1)shall use grant
				funds—
								(A)to design model programs and teaching
				strategies relating to not less than one foreign language that are informed by
				the best practices recognized by the field and by available research;
								(B)to develop, for
				the foreign language to which the model program relates, curriculum materials
				based on an articulated framework or approach designed to bring students to an
				advanced level of proficiency by grade 12;
								(C)to recruit
				students and teachers for the foreign language, such as individuals from
				heritage populations; and
								(D)to carry out
				teacher in-service and pre-service professional development programs, including
				summer institutes, that support the model programs; and
								(2)may be
				used—
								(A)(i)to develop nationally
				recognized assessments for kindergarten through grade 12 for the foreign
				language to which the model program relates, if such assessments do not exist
				for that language; or
									(ii)to enhance nationally recognized
				assessments for kindergarten through grade 12 for the foreign language to which
				the model program relates, if such assessments already exist for that
				language;
									(B)to provide
				scholarships and incentives to recruit new teachers for the foreign language,
				and encourage practicing teachers to take advantage of the professional
				development opportunities;
								(C)to provide
				opportunities for maximum foreign language exposure for students domestically,
				such as the creation of immersion environments in the classroom and school and
				on weekend or summer experiences, and special tutoring and academic
				support;
								(D)to provide the
				possibility for multiple entry points for studying the foreign language;
								(E)to provide
				scholarships for study-abroad opportunities related to the foreign language,
				for students in grades 9 through 12 and teachers and prospective teachers of
				such students, except that the eligible entity shall not use more than 20
				percent of the grant funds for this purpose;
								(F)to carry out
				activities to integrate foreign languages into the school curriculum and
				generate whole-school collaboration, including activities and support for
				teachers of other subjects and administrators;
								(G)to carry out
				activities to encourage community involvement in the model program, especially
				with respect to heritage communities;
								(H)to incorporate
				effective and innovative uses of technology to enhance student learning and
				teaching in the foreign language;
								(I)to develop
				certification and alternative certification programs at the State level,
				especially for less-commonly-taught foreign languages (as determined by the
				Secretary);
								(J)to obtain technical assistance in the
				development and implementation of the model program funded under this section;
				and
								(K)to recruit or
				appoint a language supervisor to oversee and coordinate the progress of the
				articulated foreign language program funded under this section across grade
				levels in the local educational agency.
								(e)Contextual
				dimensionA grant under this
				section may not be used to support a model program unless the program includes
				a dimension, carried out in conjunction with foreign language instruction,
				under which each foreign language learner also participates in programs to
				expand the understanding and knowledge of historic, geographic, cultural,
				economic, and other contextual factors of countries with populations who speak
				the foreign language to which the model program relates.
						(f)Research and
				evaluation
							(1)In
				generalA grant under this section may not be used to support a
				model program unless the program includes a research and evaluation component,
				under which—
								(A)information is
				collected and analyzed regarding the effectiveness of activities carried out
				under the program, including—
									(i)program
				design;
									(ii)student and
				teacher recruitment strategies;
									(iii)curricular
				approaches;
									(iv)teacher
				development; and
									(v)foreign language
				assessment instruments;
									(B)information is
				collected and analyzed regarding the impact of each activity in subparagraph
				(A) on the foreign language proficiency of the students;
								(C)information is
				collected and analyzed regarding program participation, including data on
				student enrollments and numbers of foreign language teachers; and
								(D)the information
				collected, and the analyses of that information, are made widely available to
				the public.
								(2)StandardizationThe
				Secretary shall provide guidelines to standardize the categories of information
				collected and analyzed under paragraph (1) and the manner in which that
				information is collected, analyzed, and made available to the public.
							(g)Duration of
				payments
							(1)Initial
				grantsAn initial grant
				awarded under this section to an eligible partnership shall be for a period of
				4 years.
							(2)Additional
				grantsAn eligible partnership completing a 4-year grant award
				under this section may be eligible for not more than 2 additional 5-year awards
				under this section, but only if the partnership demonstrates, based on
				nationally recognized standardized foreign language assessments, that the
				partnership's model program is effective.
							(h)Matching
				requirement
							(1)In
				generalAn eligible
				partnership that receives a grant under this section shall provide, toward the
				cost of carrying out the activities supported by the grant, from non-Federal
				sources an amount equal to––
								(A)20 percent of the
				amount of the grant payment for the first fiscal year for which a grant payment
				is made;
								(B)30 percent of the
				amount of the grant payment for the second such fiscal year;
								(C)40 percent of the
				amount of the grant payment for the third such fiscal year; and
								(D)50 percent of the
				amount of the grant payment for the fourth such fiscal year, and for each year
				of any subsequent grants made to the eligible partnership under this
				section.
								(2)Non-federal
				shareThe non-Federal share required under paragraph (1) may be
				provided in cash or in-kind.
							(3)WaiverThe Secretary may waive, in whole or in
				part, the matching requirement under paragraph (1) for any fiscal year
				if––
								(A)the eligible
				partnership demonstrates hardship and the waiver will best serve the purposes
				of this section; or
								(B)the foreign
				language to which the model program relates is a less-commonly-taught foreign
				language (as determined by the Secretary).
								(i)Supplement not
				supplantGrant funds provided
				under this section shall be used to supplement, not supplant, other Federal and
				non-Federal funds available to carry out the activities described in this
				section.
						(j)Data collection,
				analysis, and dissemination
							(1)In
				generalThe Secretary may reserve not more than 3 percent of the
				total amount appropriated for this section for any fiscal year to—
								(A)annually collect
				and analyze data on the model programs supported under this section; and
								(B)disseminate
				nationally, including through a Web-based clearinghouse—
									(i)aggregated data
				collected under subparagraph (A); and
									(ii)promising
				kindergarten through grade 12 foreign language learning and teaching practices,
				and successful program models, that are developed under this section.
									(2)Authority for
				grants or contractsThe activities described in paragraph (1) may
				be carried out by the Secretary directly or through grants or contracts to
				institutions of higher education or public or private nonprofit agencies and
				organizations.
							(k)DefinitionsIn
				this section:
							(1)Advanced level
				of proficiencyThe term
				advanced level of proficiency means—
								(A)the advanced level as measured by the
				American Council on the Teaching of Foreign Languages;
								(B)level 2 as measured by the Interagency
				Language Roundtable; or
								(C)any other nationally recognized measure of
				advanced standards of foreign language proficiency, as determined by the
				Secretary.
								(2)ArticulatedThe
				term articulated means that each grade level of the foreign
				language program is designed to sequentially expand on the student achievement
				of the previous level with a goal toward achieving an established level of
				language proficiency.
							(3)Eligible
				partnershipThe term eligible partnership means a
				partnership that—
								(A)shall
				include—
									(i)one or more local
				educational agencies or State educational agencies; and
									(ii)one or more
				institutions of higher education, which shall include—
										(I)a school, department, or program within the
				institution or institutions of higher education that provides a teacher
				preparation program;
										(II)a school,
				department, program, or center within the institution or institutions of higher
				education that provides a program of study or research in foreign languages;
				and
										(III)a school,
				department, program, or center within the institution or institutions of higher
				education that provides programs of study about the historic, geographic,
				cultural, economic, and other contextual factors of the world area or country
				with populations who speak the foreign language to which the model program
				relates; and
										(B)may also include
				one or more businesses or nonprofit organizations.
								(l)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $50,000,000 for fiscal year 2014 and such sums as may be
				necessary for each of the 5 succeeding fiscal
				years.
						.
			(b)Findings and
			 purposesSubpart 9 of part D
			 of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7259 et seq.) is further amended by inserting after section 5491 the
			 following:
				
					5491A.Findings;
				purposes
						(a)FindingsCongress finds the following:
							(1)According to the
				National Research Council in 2007, a pervasive lack of knowledge about foreign
				cultures and foreign languages in this country threatens the security of the
				United States as well as its ability to compete in the global marketplace and
				produce an informed citizenry.
							(2)According to the
				National Research Council in 2007, early language learning in elementary and
				secondary school is key to establishing a pipeline of students who can
				eventually reach a high enough level of proficiency in foreign language and
				culture to meet national needs.
							(3)According to the
				Committee for Economic Development in 2006, current efforts to develop language
				skills and knowledge of world regions at an early age are clearly inadequate to
				prepare high school graduates with the skills necessary for productivity and
				citizenship in an integrated global economy.
							(4)Research
				demonstrates that success lies not only in the number of years of learning but
				also in having carefully sequenced and articulated programs of language
				learning across a child’s school experience, requiring bridging the gaps
				between levels in foreign language education.
							(b)PurposesThe
				purposes of this subpart are—
							(1)to provide grants
				for model programs that address the needs for developing, strengthening, and
				expanding the teaching and learning of foreign languages and foreign cultures
				in the elementary and secondary schools of the United States; and
							(2)to widely
				disseminate information on successful programs and
				practices.
							.
			(c)Technical
			 amendmentsThe table of contents in section 2 of such Act is
			 amended—
				(1)by inserting after
			 the item relating to section 5491 the following:
					
						
							Sec. 5491A. Findings;
				purposes.
						
						;
				  
					and(2)by striking the
			 item relating to section 5494 and inserting the following:
					
						
							Sec. 5494. Partnership program in foreign
				languages.
						
						.
				
